10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

30 W. San Fernando, 7th Floor

San Jose, CA 95413,2303

408.998.4150

BENJAMIN A. EMMERT, Bar No. 212157
LITTLER MENDELSON, P.C.

50 West San Fernando Street, 7th Floor

San Jose, CA 95113.2303

Telephone: 408.998.4150

Fax No.: 408.288.5686

E-mail: bemmert@littler.com

DOUGLAS A. WICKHAM, Bar No. 127268
HELEN BRAGINSKY, Bar No. 282359
LITTLER MENDELSON, P.C.

633 West Fifth Street, 63rd FI.

Los Angeles, California 90071.3541
Telephone: 213.443.4300

Fax No.: 213.443.4299
E-mail:dwickham@littler.com
E-mail:hbraginsky@littler.com

Attorneys for Plaintiff

JLT SPECIALTY INSURANCE SERVICES INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

JLT SPECIALTY INSURANCE SERVICES INC.,

a Delaware corporation,

Plaintiff,

GARY PESTANA, an individual; SARAH

SHERMAN, an individual; DUSTIN SMITH, an
individual; and RAMY MORCOS, an individual,

Defendants.

 

 

Case No. 3:19-cv-02427

PLAINTIFF’S MEMORANDUM OF
POINTS AND AUTHORITIES IN
SUPPORT OF APPLICATION FOR
TEMPORARY RESTRAINING
ORDER, ORDER TO SHOW CAUSE
WHY PRELIMINARY INJUNCTION
SHOULD NOT BE ISSUED AND FOR
EXPEDITED DISCOVERY

Date: May 13, 2019
Time: TBD
Dept.: TBD

Complaint Filed: May 3, 2019
Trial Date: Not Set

Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
ke WwW bv

a DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IT.

HI.

IV.

TABLE OF CONTENTS
PAGE
INTRODUCTION oo. cccccscsscsssssseseesseescsesesssnstessseseaesesnssssssesescseeesssseneneaesesvsvescacscecsesveasasatauenseens 1
FACTUAL BACKGROUND une ccccssescseseseesssetesssesesesessusesecsvevavsvsvscscsvsvavsvasevavavevavevavevenenes 2
LEGAL ARGUMENT woo. csccssecessessseeesssssanssessessscseesescsssusssssscansverssesesisansesavavsesaneaseeavenss 11
A. JLT Has Met The Requirements For A Temporary Restraining Order. ..0.......cc- 1]
1. JLT is Likely To Prevail On The Merits Of Its Trade Secret

Misappropriation And Breach Of Contract Claims Against Defendants....... 12

a. JLT Has Established It Is Likely To Prevail On Its Breach Of
Contract Claim. occ ceeeeseessessssesssesesseccessesesssscssssseecevesssseasescseasaees 12

b. JLT Has Established It Is Likely To Prevail On Its Trade Secret
Misappropriation Theory. ........ccccsccssssessssssecssssscssescesesvsevevscnessaeuees 13

(1) JLT Has Established It’s Information Constitutes A
Protectable Trade Secret. ........ccccccscussssscssscessccsssesssceessccssesess 13

(a) JLT Information Has Independent Economic
VALUE. oe ee eeecesesseeesssecsseeesseeeseersesssenssbesessscerscestoesnees 13

(b) JLT Took Reasonable Means To Protect It’s
Trade Secret Information, ........ccccccessceseeceseseseeeseeaes 14

(2) JLT Presented Substantial Evidence Defendants Had

Misappropriated Its Trade Secret Information... 14
2. JLT Will Suffer Irreparable Injury Unless Defendants Unlawful Acts

Are Enjoined. oo. ie cessescssssssssesessesscssessessescsscsessessesesusacenesessesseeacaecatsscnssuvaes 15

3. JLT Has Established The Balance Of Equities Weighs In Favor Of
Granting Injunctive Relief. oo... cecesecsesseesecsscneecssesecsscssesesssessccsveaceaseactans 16
4. Granting The Requested Relief Is In The Public Interest. ..0.0....ccceccssseeseeseees 16

B. An Evidence Preservation Order Should be Issued and Limited Expedited
Discovery Should be Allowed. w....cccccccessescsesseseesesesscsesecscsscscecssvscusssssesecsenevacuuvarsers 17
1. An Evidence Preservation Order Is Warranted .......c.cccccssseccsscessesecsecseaseesens 17
2, Limited Expedited Discovery Should Be Allowed.......ccccccccscccssssssseeseeseees 17
CONCLUSION. 00. ecccesecsssseseseesecesesssessusvscsssesevscassesesesscscssesussssecussssavecacasnensceaeacerenvavesavacanees 18
i. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

30 W. San Fernando, 7th Floor

San Jose, CA 95113.2303

408.998.4450

TABLE OF AUTHORITIES
PAGE(S)

Cases
Abba Rubber Co. v. Seaquist

(1991) 235 Cal. App.3d Loo cecccsscssssseesssesessescsescsestecsscscscsssscscscscsssscscscsssscetavaceevecssavavavaceesavavaeas 14
By-Buk Co. v. Printed Cellophane Tape Co.,

163 Cal. App. 2d 157 (1958) oo. eeeecesessscssssesssescssscsssesvssvsssessvassvasecsecssacavavareseacacieatssesssavavansecseases 12
Cabo Distributing Cor., Inc. v. Brady,

821 F.Supp. 582 (N.D. Cal. 1992) .o.cccccccsssssscsssscsssscscsccscevsrsuesesscsssesucasstsssstarsataeusanaressavereseeveees 15
Campbell Soup Co., v. ConAgra, Inc.,

977 F.2d 86 (3rd Cit. 1992) ccccesesssssesesesesesesesessscsesessscscsesevsssssssetesvevevaveversuesasevavaavavaeevasevavasees 15
Central Valley Hospital v. Smith,

162 Cal.App.4th 501 oo sessssssseeseenesssesssessssesesesseuessssssscscssssssssssescavssseseseseceravaseesecasarenenanensecsvas 13
Compass Bank v. Hartley,

40 F.Supp.2d 973 (D. Ariz. 2006) oc ccccsccsssescsesscscsssssessssescsesssevssscscssevavscscesvevacscasuseaavasazeseneusass 15
Courtesy Temporary Sery., Inc. v. Camacho

(1990) 222 Cal. App.3d 1278 o..ccccssscsssssssesssssscsesesesseecssscscescevsssssssessacsestecsevavacuevevevacaesetuatscaeaees 14
DVD Copy Control Ass’n., Inc. v. Bunner

(2004) 116 Cal. App.4th 241 oc ccccccseesssssssesesesessscsessscscssscssessescscssssscssesecseesasesesscesavevasacacacaeatans 14
Ernest & Ernest v. Carlson,

ZAT Cal.App.2d 125 (1966) w.usesscccccssssssessssescsssesescscscsesessvscsescsssesvscsessessassvscssueasacsegesevssscacaenevass 15
Granny Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers,

ALS U.S. 42 M974) occ ccccceccssevessessecssssssesssessuessesnessvssnessnsssesstsssusstessusssessusssessevesessasssecsssessrsesseanee 11
Henry Schein, Inc. v. Cook,

191 F.Supp.3d 1072 (N.D. Cal. 2016) .o.cccccsssccsccssscssessscsesssssscscscscsersvasserevevesavaceeessuseracsseesevevens 16
Hollingsworth Solderless Terminal Co. v. Turley,

622 F.2d 1324 (9th Cir, 1980) vc eccccsssecscesssesssecsescsesscsssesencsscsvscecsesssscscsessesescacsesessvevavacaceceasesseas 12
Imi-Tech Corp. v. Gagliani,

691 F, Supp. 214 (S.D.Cal. 1986)... ccsescsessscssssssesssssssscsesesssssscssssssssvsssssstsvscsvacesesvevavavacuseatevatacts 13
MAI Systems Corp. v. Peak Computer, Inc.

(Oth Cir, 1993) 991 F.2d S11 wc cesessssssessscssesesseeevessecsesscsssdesssusessessiecssssveceevscsssaenseataeeseacaeeesacens 14
Morlife, Inc. v. Perry

(1997) 56 Cal. App.4th, 1514 occ eccessesessscssesessesececsenscssessescsesessvsecsssssssssesecsucsceceucarscsesaesessenes 14

ii. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

30-W..San Fernando, 7th Floor

San Jose, CA 95143.2303

408.998.4150

North Atlantic Intruments, Inc. v. Haber,

188 F.3d 38 (2d Cir, 1999). ccccccscssscscscscscscssscssscsvsvsvsvsvavacssavssasavasasasasacscisacsesessucseseseecscsssenees 15
Pod-Ners, LLC, v. Northern Feed & Bean Of Lucerne Ltd. Liability Co.,

204 F.R.D. 675 (D.Colorado 2002) ...cccccsscccsssescsssessscscssscecssssssesssasscecsessscerassessessuscesssesseatsesesseesees 18
San Jose Constr., Inc. v. SBCC, Inc.,

155 Cal. App.4th 1528 (2007) ..cccscccccccsescssscscssscscsessevsssvscscssecacasssssacscsesevsssrensstvessesvavessvssessevevenees 14
Semitool, Inc., v. Tokyo Electron America, Inc.,

208 F.R.D, 273 (N.D.Cal. 2002)... cecccececcssesesssssescsssesvscsusssscasevacsusscscacaracaavatsasasasanesssscssevavevene 17, 18
Sierra On-Line, Inc. v. Phoenix Software, Inc.,

739 F.2d 1415 (Oth Cir, 1984) oc ceccccccscsescscsssvasscscssecssasscscasesesarseteasssnsasessessusssssssssecsersssseseseeseeees 11
Silvestri v. General Motors Corp.,

271 F.3d 583 (4th Cir, 2001) vececsscssssesescsesssssssssscscssescssscsvevsesesacevsesssvsressasavavacersasacavsveasecevavavensee 17
Thomson v, United States Dep't of Housing and Urban Dev.,

219 F.R.D. 93 (D.Md. 2003)... cccecssesessssssescsssessensscscsssvsscscscsvtsssvsscusacasaassnsatarasavavareseacsvssecenevenes 17
U.S. v. Nutricology,

Inc., 982 F.2d 394 (Oth Cir, 1992) ..csccsscccscscsescscssssscesscsssvssesacsvsvseagacscasssssstssssscasacasseesscassesevevesees 15
Winter v. National Resources Defense Council. Inc.,

S55 U.S. 7 (2008)... cccessssssssesesssesesesesssstssssssscscscscucvevecaeseacaesesevasacataesasseees aceenageececssetenetenseeeses 12
Winters v. Textron, Inc.,

187 F.R.D. 518 (M.D.Pa, 1999)... cecscsscsecsssssesscssssssssvsscsvseseceususasansusasavsesasarsasevarcasavsusessustceveeenene 17
Statutes
18 U.S.C. §1839(3) ocecccceccsesessssessetstssessesssusscssscessecssescsssscsvsusesavsucacarsusasarsusassveasavsucesaversavercasavenenvens 13
18 ULS.C, $183 9(S) ceccccccccssssssssssssssssssssssssessssssessssssscessssssevevevavavarsvavavavavasasavavavavavavavsvaavevavevavaveves 13
18 U.S.C. § 1839(6) oo ceeecesssssecesessssesescscssessssssssscsvsvsnsasavevaveususecasscasssausssasaavavsssasacasavaversasevavenes 14, 15
18 U.S.C. § (O)(3) vce esseeeessssesesnsssscsesescessncscscscstssesscavavarsusesacasasavasessnsasasavassssenssavavarsvessevevavensesens 13
Cal. Civ. Code § 3425.2(a) .ecccessesesesctsneseseescscscscsescscsescscscscsessusesecsssssssasavavavavavavavavavavavavavsesvavavevavenes 13
Cal. Civ. Code § 3426.1(b) voces atebansieetscessenastacasvanssevsceusdensesonssesesesassecesssuasentesetestesnasensendveaseaes 14
Cal. Civ. Code § 3426.1) ..cccccccsesccsssssesssessscsssecesescescssacerees seessecesesseeeatcseesaeesecaetsuesaneesseseseneesedseeens 13
Cal. Civ. Code § 3426.2... .ssccessessssesesessenssessssssesussssesscsnsevavsvsvssvavsusassecacasavsecacansasassucacavsisavsusasavevereens 13
Cal. Labor Code § 2860 vo. ccsscesesesssesssescsesvscscsescssssassvsssvsvaavavavasavavasasacasasavatssasssacscasscssassvasseesesnsaes 16

ili. Case No. 3:19-cv+02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
a

aH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.C.
30 W. San Fernando, 7th Floor.
San Jose, CA 95113.2303
408.998.4150

Other Authorities

Fed. R. Civ. P. 26(d) ccccccssseeeeee essesssssusecesesssssunevesetsssnssuessesssssuevcessssensveseesssesseesesessssuusessasssissvevessesassese 17

iv. Case No. 3:19-cv-02427

 

 

MPA ISO. APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C,
30 W. San Fernando, 7th Floor
San Jose, CA 95113,2303
408.998.4150

I, INTRODUCTION

This is an action for, among other items, breach of confidentiality agreement and
misappropriation of trade secrets by JLT Specialty Insurance Services Inc. (“JLT”) against its former
employees Defendants Gary Pestana, Sarah Sherman, Dustin Smith, and Ramy Morcos. JLT was
forced to file this lawsuit after it learned its former employees and the Defendants in this action,
boldly misappropriated a substantial number of JLT’s documents containing its highly confidential,
proprietary, and trade secret information by, among other actions, connecting an external hard drive
to their company issued computer and downloading JLT’s documents from their computer to this
external hard drive. Significantly, this misappropriation occurred after they had accepted
employment offers by JLT’s direct competitor NFP Property & Casualty Services, Inc. (“NFP”) and
shortly before they left JLT and began working at NFP. There is also very solid evidence that they
are using this information in their new employment with NFP to unfairly compete with JLT. As
established within, Defendants’ unlawful downloading and retention of JLT’s confidential,
proprietary, and trade secret information constitutes unlawful misappropriation of its protected
material and a breach of Defendants’ confidentiality agreements and agreements to return all of
JLT’s property on the termination of their employment.

Prior to JLT filing this lawsuit and bringing this application, JLT Defendants returned
its stolen information. While Defendants Pestana, Smith, and Morcos have begrudgingly returned
certain selected documents they stole from JLT, they have not returned all of JLT’s
information/property. Defendant Sherman has not returned anything. JLT was therefore left with no
choice but to file this lawsuit to protect its trade secrets.

By this ex parte application, JLT seeks nothing more than what it is lawfully entitled
to receive under the federal Defend Trade Secrets Act and California law. JLT seeks, among other
items, to have Defendants enjoined from using JLT’s trade secret information in any fashion and
from destroying or modifying evidence of their misappropriation. JLT also seeks to have
Defendants return to JLT all of its property they unlawfully stole and retained on the termination of

their employment. Defendants will suffer no prejudice by this remedy because the requested relief

1. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

30 W. San Fernando, 7th Floor

San Jose, CA 95113,2303

408.998.4150

only prevents them from doing things they are legally prohibited from doing. JLT however, will
suffer irreparable harm if the injunction is not issued as Defendants will be able to continue to use
JLT’s trade secret information to unlawfully and unfairly compete.

Il. FACTUAL BACKGROUND

JLT is a leading provider of insurance, reinsurance, employee benefits advice and
brokerage services. In order to provide the best service possible to its clients, JLT created practice
groups that specialize in specific industries. (Nallen Decl., §3.) As pertinent to this action, JLT
created a Real Estate Practice Group and a separate Property & Casualty Practice Group. (/d.)
JLT’s Real Estate Practice Group focuses on the insurance and risk management needs of
commercial, habitational, residential and industrial property owners, operators, managers, investors
and developers. (/d. at §4.) JLT’s Property & Casualty Practice Group uses technical expertise,
market-leading tools and resources, global platform, and carrier relationships to design custom
solutions for its clients looking for property and casualty insurance solutions. (/d. at 45.)

As a result of its hard work and customer-focused approach, JLT has acquired and
developed a vast store of invaluable confidential and proprietary information, including, inter alia,
detailed customer and prospective customer lists, as well as information regarding its customers’
particular current and potential future needs; JLT’s unique marketing and servicing strategies,
programs, procedures, and techniques; the abilities and compensation of its employees, agents and
independent contractors; the criteria and formula used by JLT in pricing its insurance/reinsurance
products and claims management, loss control and information management services; the structure
and pricing of special insurance/reinsurance packages that the Company as negotiated with various
underwriters; the identity, authority and responsibilities of key contacts at customers and potential
customers; the composition and organization of client’s businesses; the peculiar risks inherent in
client’s operations; information regarding client’s existing insurance/reinsurance coverage policy
expiration dates; premium amounts; commission rates; risk management service arraignments; loss
histories; information regarding client’s insurance/reinsurance preferences; and other such non-

public information. (/d. at 96.)

2. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.c,
30 W. San Fernando, 7th Floor
San Jose, CA 95113.2303
408.998.4150

JLT’s confidential and proprietary customer information is not generally known or
utilized in the industry and therefore has independent economic value. JLT gains a competitive
advantage from this information and the fact that it is not generally known or utilized in the industry.
(Nallen Decl., 7.)

JLT takes significant legal and technical measures to guard and protect its
confidential and proprietary information from theft, misappropriation, and other unauthorized
disclosures and/or uses. (/d. at 48.) These measures include, but are not limited to, informing its
employees that its confidential and proprietary information is confidential and is not to be disclosed
outside of the Company or used for the benefit of any individual or entity other than JLT, password
protection for access to its computers and computer networks, and limiting access to its confidential
and proprietary information to those who have a legitimate need to know such information. (Id)

JLT also protects its confidential and proprietary information from theft,
misappropriation, and other unauthorized disclosures and/or uses by requiring its employees, as a
condition of their employment, to agree to and be bound by a written confidentiality agreement
(“Confidentiality Agreement”) and an agreement to return all of JLT’s property on or before the
termination of their employment (“Return Agreement”). (/d. at §9.) These agreements are contained
in JLT’s employee handbook that each JLT employee receives and/or is given access to on the
inception of his/her employment. (/d., Exh. A.)

JLT’s Confidentiality Agreement states, in pertinent part:

42.1 It is important that all Sensitive Company Information (defined
below) and client information be treated with discretion and
confidentiality. As an employee of JLT, there should be no discussion,
photocopying, duplication, or revealing of Sensitive Company Information
or client information that is not generally known to the public in any form
to anyone outside the Company. Sensitive Company Information and
client information obtained as a result of employment with the Company
and/or contact with clients is considered proprietary and can only be used
in the course of employment with JLT. Any unauthorized use, collection,
copying, removal, or transfer of this information in any manner that is not
in the best interest of the Company will result in disciplinary action, up to
and including unpaid suspension and termination from employment and/or
other legal action. This policy applies to internal documents and records,
as well as any information concerning clients, vendors, or suppliers.

3, Casé No, 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
- Ww bd

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.c.

30 W, San Fernando, 7th Floor

San Jose, CA 95113.2303

408.998.4150

42.3... . Sensitive Company Information also includes, but is not
limited to, trade secrets or confidential information relating to products,
services, processes, know-how, marketing data, accounting records,
pricing, business plans and strategies, and negotiations and contracts.

(id. at $10.)

JLT also protects its confidential and proprietary information from theft,
misappropriation, and other unauthorized disclosures and/or uses by requiring its employees, as a
condition of their employment, to return all Company property no later than the last day of
employment (“Return Agreement”). (/d. at 911.)

Defendant Gary Pestana

Defendant Gary Pestana is a former employee of JLT who worked for JLT as an
Executive Vice President and Practice Leader of JLT’s Real Estate Practice group from about
August 2015 until he voluntarily resigned on about March 21, 2019. (Nallen Decl., 412.) Mr.
Pestana left JLT to join NFP, one of JLT’s direct competitors. (/d.)

JLT issued Mr. Pestana a laptop computer, a company email account, and an Apple
iPhone during his employment to enable him to perform his job duties for JLT. (Ud. at 413.) The last
laptop computer JLT issued to Mr. Pestana was a Lenovo Thinkpad X250, PC-047CSX, C2028950-
078-0003. (/d.) The last iPhone JLT issued to Mr. Pestana is an iPhone 6 model A1549,

As a condition of his employment, Defendant Pestana expressly agreed to be bound

by and comply with JLT’s Confidentiality Agreement and its Return Agreement. (Nallen Decl., 915,

Exh. B.) In doing so, he agreed not to divulge JLT’s confidential, proprietary and/or trade secret
information, or make use of such information for his own purposes or the purposes of another, for so
long as such information has not fallen into the public domain. (/d.) He also expressly agreed to
return to JLT all of JLT’s property, including its protected information, no later than the last day of
his employment and to not retain any of JLT’s information after his employment with JLT ended.
(Id.)

As Executive Vice President and Practice Leader, Pestana was responsible for, among

other tasks, generating new client business and maintaining and growing business with existing

4, Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
 

“DON

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.C.

30 W. San Fernando, 7th Floor

San Jose, CA: 95113.2303

408,998,4150

clients. (/d. at §16.) Among the many clients Defendant Pestana serviced on behalf of JLT during
his employment at JLT and with the assistance of JLT’s staff, resources, and confidential,
proprietary, and trade secret information, was a residential and commercial property developer
engaged in a joint venture to redevelop twenty-two acres of prime real estate in downtown Brooklyn,
NY, including 6 million square feet of residential space, 247,000 square feet of retail space, 336,000
square feet of office space and 8 acres of publicly accessible open space (“Client A”). Ud. at 918.)
Defendant Pestana and his team also serviced on behalf of JLT, with the assistance of JLT’s staff,
resources, and confidential, proprietary, and trade secret information, a client relationship with a
large, publicly traded real estate investment trust that owns more than 20 million square feet of
shopping centers (“Client B”). (/d. at $19.)
Defendant Sarah Sherman

Defendant Sarah Sherman is also a former employee of JLT. (Nallen Decl., 420.)
JLT hired her in about October 2015 as a Senior Vice President in its Property & Casualty Practice
group and later promoted her to Executive Vice President and Practice Leader of its Property &
Casualty Practice group. (/d.) Ms. Sherman voluntarily resigned from JLT on about March 20,
2019, and joined NFP. (/d. at 921.)

JLT issued Ms. Sherman a laptop computer, a company email account, and an Apple
iPhone during her employment to enable her to perform her job duties for JLT. (Ud. at q22.). The
last laptop computer JLT issued to Ms. Sherman was a Lenovo Thinkpad X250, PC-0A4368,
C2028950-078-0002. (Id.) The last iPhone JLT issued to Ms. Sherman was an iPhone 6 model
A1549. Ud.)

As a condition of her employment, Defendant Sherman expressly agreed to be bound
by and comply with JLT’s Confidentiality Agreement and its Return Agreement. (Nallen Decl., q23,
Exh. C.) In doing so, she agreed not to divulge JLT’s confidential, proprietary and/or trade secret
information, or make use of such information for her own purposes or the purposes of another, for so
long as such information has not fallen into the public domain. (Jd.) She also expressly agreed to

return to JLT all of JLT’s property, including its protected information, no later than the last day of

5. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

30.W. San Fernando, 7th Floor

San Jose, CA 95113.2303

408,998,4150

her employment and to not retain any of JLT’s information after her employment with JLT ended.
(d.)

As Executive Vice President and Practice Leader, Sherman was responsible for,
among other tasks, producing new client business and maintaining and growing business with
existing clients. (/d. at 424.) Ms. Sherman and her team worked with Mr. Pestana and his team to
develop and service Client A and Client B on behalf of JLT. (/d. at 926.)

Defendant Dustin Smith

Defendant Dustin Smith worked for JLT as a Senior Vice President in its Real Estate
Practice group from about January 2016 to about March 21, 2019. (/d. at 927.) He left JLT to join
NFP. (Nallen Decl., §27.)

JLT issued Mr. Smith a laptop computer, a company email account, and an Apple
iPhone during his employment to enable him to perform his job duties for JLT. (/d. at §28.). The
last iPhone JLT issued to Mr. Smith was an iPhone 6 model A1549. (/d.)

As a condition of his employment, Mr. Smith expressly agreed to be bound by and
comply with JLT’s Confidentiality Agreement and its Return Agreement. (/d. at 29, Exh. D.) In
doing so, he agreed not to divulge JLT’s confidential, proprietary and/or trade secret information, or
make use of such information for his own purposes or the purposes of another, for so long as such
information has not fallen into the public domain. (/d.) He also expressly agreed to return to JLT all
of JLT’s property, including its protected information, no later than the last day of his employment
and to not retain any of JLT’s information after his employment with JLT ended. (/d.)

As Senior Vice President, Smith was responsible for, among other tasks, generating
new client business and maintaining and growing business with existing clients. (Jd. at 930.) Mr.
Smith reported to Mr. Pestana during his employment with JLT. (/d. at 932.) Mr. Smith worked
with Mr. Pestana to develop and service Client A and Client B on behalf of JLT. (/d. at 33.)

6. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
BR WW bd

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.C.

30 W. San Fernando, 7th Floor

San Jose, CA. 951132303

408,998:4150

Defendant Ramy Morcos

Ramy Morcos worked for JLT a Vice President in its Real Estate Practice group from
about November 2015 to about March 26, 2019. (/d. at 434.) He, like the other defendants, left JLT
and joined NFP. (/d.)

JLT issued Mr. Morcos a laptop computer, a company email account, and an Apple iPhone to
enable him to perform his job duties for JLT. (Nallen Decl., 937.). The last laptop computer JLT
issued to Mr. Morcos was a Lenovo Thinkpad X250, PC-053PSR, C2028950-078-0001. (Id.) The
last iPhone JLT issued to Mr. Morcos was an iPhone 7 model A1778. (/d.)

As a condition of his employment, Mr. Morcos also expressly agreed to be bound by
and comply with JLT’s Confidentiality Agreement and its Return Agreement. (Nallen Decl., 436,
Exh. E.) In doing so, he agreed not to divulge JLT’s confidential, proprietary and/or trade secret
information, or make use of such information for his own purposes or the purposes of another, for so
long as such information has not fallen into the public domain. (Id) He also expressly agreed to
return to JLT all of JLT’s property, including its protected information, no later than the last day of
his employment and to not retain any of JLT’s information after his employment with JLT ended.
(d.)

As Vice President, Mr. Morcos was responsible for, among other tasks, generating
new client business and maintaining and growing business with existing clients. (Jd. at 437.) Mr.
Morcos reported to Mr. Pestana during his employment with JLT. (/d. at 939.)

Defendants’ Unlawful Conduct

Mr. Pestana had a lunch meeting with one or more representatives of NFP. (Nallen
Decl., {37.) As stated above, Mr. Pestana resigned from JLT on about March 21, 2019 (Id. at 412);
Ms. Sherman resigned from JLT on about March 20, 2019 (/d. at 421); Mr. Smith resigned from JLT
on about March 21, 2019 (/d. at 27); and Mr. Morcos resigned from JLT on about March 26, 2019.
(Id. at 34.) Each of these individuals, and others in their groups, all immediately started working

for NFP.

7. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.C.

50 W. San Fernando, 7th Floor

San Jose, CA 95143,2303

408.998.4150

Because of the way Mr. Pestana, Ms. Sherman, Mr. Smith, Mr. Morcos and others
resigned, JLT undertook an investigation to see if they improperly took and/or retained any of JLT’s
protected information on the termination of their employment. (Jd. at 942.) Part of JLT’s
investigation included retaining a computer forensic company, Transperfect Legal Solutions, and
requesting TransPerfect conduct a forensic review of their Company issued computers and iPhones.
(Nallen Decl., §43.) JLT sent Defendants’ Company issues laptop computers and iPhones to
TransPerfect for analysis. (/d.)

TransPerfect’s analysis of Mr. Pestana’s laptop computer showed he had connected
several unique external electronic storage devices to his laptop computer between March 11, 2019
and March 22, 2019. (Pochron Decl., 410.) Significantly, he last attached these devices to his
computer on March 22, 2019, the day after he resigned from JLT. (Jd) TransPerfect also
discovered evidence that Mr. Pestana had accessed JLT documents and information the day he
resigned and the day after he left JLT and discovered evidence that certain of JLT’s property was
downloaded from JLT’s computer system to his personal devices. (Jd. at §§/7-14.) Transperfect also
discovered Mr. Pestana had reset his JLT issued iPhone to factory settings thus wiping all potentially
recoverable data from it. (Id. at 28.)

TransPerfect’s analysis of Ms. Sherman’s laptop computer showed she had connected
several unique external electronic storage devices to her laptop computer and did so shortly before
she resigned. (/d. at 917.) Transperfect also discovered Ms. Sherman had reset her JLT issued
iPhone to factory settings thus wiping all potentially recoverable data from it. (Id. at 929.)

TransPerfect’s analysis of Mr. Morcos’ laptop computer showed he had connected
several unique external electronic storage devices to his laptop computer and did so shortly before he
resigned from JLT. (Ud. at 20.) Transperfect also discovered Mr. Morcos had reset his JLT issued

iPhone to factory settings thus wiping all potentially recoverable data from it. (/d. at §31.)

8. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
 

IY DO Wn

oo

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

UTTLER MENDELSON, P.C.

30 W. Sari Fernando, 7th Floor

San José, CA 95113.2303

408.998.4150

Transperfect also discovered that Mr. Smith had reset his JLT issued iPhone to
factory settings thus wiping all potentially recoverable data from it. (/d. at 930.) Mr. Smith, and Mr.
Morcos, also failed to provide JLT with their passcodes for their JLT issued electronic devices when
they returned them.

Several of the files that Defendants accessed as shown in TransPerfect’s report
contain JLT’s confidential, proprietary, and/or trade secret information, including information
related to JLT’s customers and potential customers. (Nallen Decl., 44-47.) JLT did not and has
not authorized Mr. Pestana, Ms. Sherman, or Mr. Morcos to download these documents and
information and retain it after their resignation. (Jd. at 947.)

JLT has also discovered evidence that Defendants have been using JLT’s protected
information in their new employment with NFP to unlawfully compete with JLT. (Nallen Decl.,
{49.) For example, on March 19, 2019, Vincent Zegers, a Senior Vice President in JLT’s Real
Estate Practice who assisted Mr. Pestana and Mr. Smith with Client A, emailed Defendant Pestana
and Defendant Smith about Client A. He wrote, in part, “Any update? It’s pretty quiet which
worries me a bit...” (/d.) That same day, just two days before Mr. Smith resigned and one day
before Mr. Pestana’s resignation, Mr. Smith responded “[m]eeting with them tomorrow. W[Ill] fill
you in after the meeting.” Mr. Smith never filled Mr. Zegers in, as he promised in his email. (/d.)

The day after the meeting (March 21, 2019) Client A’s Senior Vice President and
General Counsel emailed Mr. Pestana, Mr. Smith, Jessica Nelson and Jason McCarrick confirming
his knowledge that the employees were leaving JLT and transitioning to NFP. (Jd. at 450.) He
wrote, in part: “Dear JLT Team: I have a hopefully quick request (and apologies knowing that you
are swamped with the transition).” (/d.) That same day, after Mr. Nelson responded to Client A’s
inquiry, Client A’s Senior Vice President and General Counsel joked “Thank you for the Q[IJCK
turnaround .. . (They don’t do that at Marsh!),” referring to JLT’s parent company. (/d.)

On March 22, 2019, Client A’s Senior Vice President and General Counsel sent a
letter “confirm[ing] the appointment, on an exclusive basis, [of] NFP Property & Casualty Services,

Inc. (NFP) as broker of record effective March 22, 2019.” (/d. at 951.) Client A carbon copied Mr.

9, Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
sa HD WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON,-P.C.

50 W..San Fernando, 7th Floor

San.Jose, CA 95113.2303

408.998.4150

Pestana on its letter. (/d.)

In addition, on March 22, 2019, Mr. Pestana’s first day of employment at NFP, and
the same day Mr. Pestana last accessed JLT’s protected information, at 9:07 a.m., Mr. Pestana
emailed the Managing Director of Client C a template broker of record letter. (Jd. at $52.) Mr.
Pestana wrote to Client C’s Managing Director, “Just need on your letterhead, signed and returned.”
(id.) Mr. Pestana carbon copied his email to Stephanie Olloqui, another JLT employee who worked
with Mr. Pestana and who resigned her employment with JLT the previous day, at her new NFP
email address. (Jd) Mr. Pestana also carbon copied his email to Mr. Morcos at
ramy.morcos@nfp.com, even though Mr. Morcos was employed by JLT until his resignation on
March 26, 2019 (4 days later). (/d.) By letter dated March 22, 2019, JLT received notification that
Client C submitted a broker of record letter to its insurance carrier appointing a new broker. JLT
believes that Client C’s new broker is NFP. (/d.)

Also, by letter dated March 22, 2019, Client B’s Chief Executive Officer
“confirm[ed] the appointment, on an exclusive basis, [of] NFP Property & Casualty Services, Inc.
(NFP) as broker of record effective March 22, 2019.” (Nallen Decl., §53.) Client B carbon copied
Mr. Pestana on its letter. Other than the signature blocks and the letterhead, the letter from Client B
was identical to the letter JLT received from Client A. (/d.)

Moreoyer, on or about March 22, 2019, JLT received notification that a hospitality
client in Arizona, who previously was serviced by JLT through the Defendants, submitted a broker
of record letter to its insurance carrier appointing a new broker (“Client D”). (/d. at 954.) JLT
believes the Arizona-based hospitality client now works with NFP as its exclusive broker of record.
(Id.)

Further, by letter dated March 27, 2019, JLT received notification confirming that a
San Francisco based online direct home seller, who previously was serviced by Ms. Sherman, had
appointed NFP, “on an exclusive basis . . . as broker of record effective March 27, 2019” (“Client

E”). (Ud. at $55.)

10. Case No, 3:19-cy-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
SD

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.c.

30 W. San Fernando, 7th Fioor

San Jose, CA 95113.2303

408.998.4150

Certain Individual Defendants Return Certain JLT Property

Prior to JLT brining this lawsuit, it notified Defendants of its claims and attempted to
resolve this matter without litigation. (See Nallen Decl., 956-60; Weber Decl., 92-12 and Exhs. A-
F.) While Defendants’ counsel acknowledged that certain of JLT’s former employees downloaded
and/or retained JLT’s property on the termination of their employment and returned certain
individually selected documents that they unilaterally deemed appropriate to return (Defendants’
counsel returned four documents on behalf of Defendant Pestana, seven documents on behalf of
Defendant Morcos and certain documents on behalf of Mr. Smith), they have refused to return all of
JLT’s information that they unlawfully downloaded and retained. (/d.) They have also railed to
cooperate with JLT to reach a reasonable resolution of this matter — i.e. one that would give JLT
reasonable assurances that they do not have any of JLT’s property in their possession, custody, or
control and have not and will not use any such information in their new employment with NFP to

unfairly compete with JLT. Ud.)

I. LEGAL ARGUMENT

A. JLT Has Met The Requirements For A Temporary Restraining Order.

Temporary restraining orders are a pre-trial remedy that is meant to preserve the
status quo pending a hearing on the moving party’s application for a preliminary injunction. Granny
Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S. 42, 49 (1974).
Similarly, a preliminary injunction is a provisional remedy meant to prevent irreparable loss prior to
judgment. Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984).

For a temporary restraining order to issue, JLT must, and as established below, ca,
establishing: (1) a likelihood of success on the merits of its underlying claims for relief; (2) a
likelihood of irreparable harm in the absence of preliminary relief; (3) that the balance of equities
favors JLT; and (4) that an injunction is in the public interest. Winter v. National Resources Defense
Council., Inc., 555 U.S. 7, 20 (2008). Regardless of whether Defendants’ misconduct is evaluated

under contract law or the DISA/CUTSA, JLT has established it is entitled to his provisional relief,

11. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
1 1. JLT is Likely To Prevail On The Merits Of Its Trade Secret
Misappropriation And Breach Of Contract Claims Against Defendants.

2

3 JLT has alleged two claims for relief: (1) breach of contract based on breach of the
4 | Confidentiality Agreement and breach of the Return Agreement; and (2) misappropriation of trade
5 || secret information under the DTSA and the CUTSA. As established below, JLT has provided

6 || substantial evidence it is likely to prevail on both.

7 a. JLT Has Established It Is Likely To Prevail On Its Breach Of
Contract Claim.

8

9 JLT established each Defendant entered into agreements with JLT in which they

10 || agreed to hold in confidence JLT’s proprietary and confidential information and return all such
11 | information on or before the termination or resignation of their employment with JLT. (Nallen
12 || Decl., 4910, 15, 23, 29, 36.) Violations of confidentiality agreements such as these are sufficient to
13 | state a cause of action for breach of contract and can be enjoined. See generally Hollingsworth
14 | Solderless Terminal Co. v. Turley, 622 F.2d 1324, 1338 (9th Cir. 1980) (“[I]f the information used
15 | by the former employee is confidential or his solicitation activity constitutes unfair competition, then
16 || contracts with language similar to that agreed to by [defendants] have been enforced by California
17 | courts.”); By-Buk Co. v. Printed Cellophane Tape Co., 163 Cal. App. 2d 157, 164 (1958)
18 | (confidentiality agreements signed by employees are enforceable by injunctive relief).

19 Nor is there any question that the Defendants breached their agreements with JLT. At

20 || minimum, JLT has provided substantial evidence that, despite their promises to return all of JLT’s
21 || property on or before the termination or resignation of their employment, Defendants have not done
22 | so. (Nallen Decl., 9956-57; Weber Decl., Exh. A-F.) In fact, they appear to be using JLT’s
23 || information in their new employment with NFP to unfairly compete with JLT. (Nallen Decl., §]40-
24 | 55.) Based on this evidence, JLT has clearly established it will likely prevail on its breach of

25 || contract theory and the temporary restraining order should issue.

 

26
27
28
12. Casé No. 3:19-cv-02427
UTTLER MENDELSON, Plog
TS eee Gh Solana MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION

408.998.4150 EXPEDITED DISCOVERY

 

 

 
SO DN WC

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER. MENDELSON, P.C.

30 W. San Fernando, 7th Floor

San Jose, CA 95113.2303

408.998.4150

b. JLT Has Established It Is Likely To Prevail On Its Trade Secret
Misappropriation Theory.

Both the DTSA and the CUTSA specifically authorize Courts to enjoin “actual or
threatened” misappropriation of trade secrets. 18 U.S.C. § (b)(3); Cal. Civ. Code § 3425.2(a).
Where a former employee takes documents containing trade secret information, the misappropriation
is “actual” within the meaning of California Civil Code section 3426.2, and the potential defense of
the “inevitable disclosure” doctrine is not implicated. Central Valley Hospital v. Smith, 162
Cal.App.4th 501, 524-525; see also 18 U.S.C. §1839(5).

To establish a likelihood of success on it misappropriation claim, JLT must show: (a)
a legally protectable trade secret; and (b) a legal basis, either a covenant or a confidential
relationship, upon which to predicate relief. Imi-Tech Corp. v. Gagliani, 691 F. Supp. 214, 230
(S.D.Cal. 1986) (citing Futurecraft Corp. v. Clary Corp., 205 Cal. App. 2d 279, 283, 23 Cal.Rptr.
198 (1962)) (“[Plaintiff] has met its burden by showing the probable existence of trade secrets, the
access to or acquisition of the secrets by former employee/defendants under an obligation of
confidentiality, and the use or disclosure by these employees and their present employer of the

secrets, and serious and irreparable harm,”) JLT can clearly establish both elements in this action.

(1) JLT Has Established It’s Information Constitutes A
Protectable Trade Secret.

A “trade secret” is defined as “information, including a formula, pattern, compilation,

program, device, method, technique or process” that:

(i) derives independent economic value, actual or potential, from not
being generally known to the public or to other persons who can
obtain economic value from its disclosure or use; and;

(2) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy.

(Civ. Code § 3426.1(d)); 18 U.S.C. §1839(3). JLT has established both of these elements.

(a) JLT Information Has Independent Economic Value.

JLT’s confidential and proprietary information identified in this application is

certainly worthy of protection under the UTSA. Defendants misappropriated, among other items,

13. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
“a DN A

10
1]
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

UTTLER MENDELSON, P.C,

30 W, San Fernando, 7th Floor

San Jose, GA 95143,2303

408.998.4150

JLT’s confidential information regarding its customers and potential customers, it is well established
that this type of customer information, compilation, or list qualifies as a trade secret. Morlife, Inc. v.
Perry (1997) 56 Cal.App.4th, 1514, 1522; Abba Rubber Co. v. Seaquist (1991) 235 Cal.App.3d 1,
18; MAI Systems Corp. v. Peak Computer, Inc. (9th Cir. 1993) 991 F.2d 511. Indeed, the more
difficult the information is to obtain, and the more resources expended by an employer in gathering
it, the more likely a court will find such information constitutes a trade secret. Courtesy Temporary
Serv., Inc. v. Camacho (1990) 222 Cal.App.3d 1278, 1287. Moreover, JLT established this
information has independent economic value. (Nallen Decl., {7.) Finally, any potential dispute on
this element is a question of fact that is insufficient to justify denial of a temporary restraining
order/preliminary injunction. San Jose Constr., Inc. v. SBCC, Inc., 155 Cal.App.4th 1528, 1537

(2007)

(b) JLT Took Reasonable Means To Protect It’s Trade
Secret Information.

As described above, JLT took reasonable means under the circumstances to maintain
the secrecy of its trade secret information. (Nallen Decl., {§8-11.) Reasonable efforts to maintain
the secrecy of information can include measures limiting access to the information, advising
employees of its proprietary nature, and keeping proprietary information locked or otherwise
secured. See, e.g., DVD Copy Control Ass’n., Inc. v. Bunner (2004) 116 Cal.App.4th 241, 251.

Under the circumstances, JLT’s efforts to maintain the secrecy of its trade secrets were reasonable.

(2) JLT Presented Substantial Evidence Defendants Had
Misappropriated Its Trade Secret Information.

To prove a claim for misappropriation, JLT must demonstrate that Defendants
misappropriated its trade secret through acquisition, use, or disclosure. Cal. Civ. Code § 3426.1(b);
18 U.S.C. § 1839(5), (6). Defendants’ actions amounted to a misappropriation by acquisition, which
is defined in the DTSA and the CUTSA as acquisition of a trade secret of another by a person who
knows or has reason to know that the trade secret was acquired by improper means. (/d.) “Improper
means” includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to

maintain secrecy, or espionage through electronic or other means. (/d.)

14. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

50 W, San Fernando, 7th Floor

San Jose, CA 95113.2303

408,998.4150

JLT has submitted substantial evidence Defendants misappropriated its trade secret
information by acquisition when they took and/or retained JLT’s documents containing JLT’s trade
secret information in violation of their Confidentiality Agreements and/or Return Agreements.
(Nallen Decl., 40-60.) There can be no question that Defendants’ actions were not consented to or
authorized by JLT. (d.) Moreover, Defendants clearly knew their actions were wrongful because
they took steps to hide their conduct and have refused to return JLT’s property. (Nallen Decl., §40-
60; Weber Decl., 492-12, Exh. A-F.)

2. JLT Will Suffer Irreparable Injury Unless Defendants Unlawful Acts Are
Enjoined.

Once a party has established a high likelihood of success on the merits, the issuance
of a preliminary injunction is required if there is any significant possibility of irreparable harm.
Cabo Distributing Cor., Inc. v. Brady, 821 F.Supp. 582, 599 (N.D. Cal. 1992). Moreover,
irreparable injury justifying injunctive relief has been presumed in similar situations where a
defendant’s conduct is misappropriation of confidential information. Ernest & Ernest v. Carlson,
247 Cal.App.2d 125, 128-129 (1966). Irreparable injury is also presumed when a plaintiff has met
the “probability of success” prong in a claim for relief based on a statutory violation. U.S. v.
Nutricology, Inc. 982 F.2d 394, 398 (9th Cir. 1992) (passage of a statute shows Congress believes
violations will harm the public.) Moreover, once a trade secret is lost, it is lost forever. North
Atlantic Intruments, Inc. v. Haber, 188 F.3d 38, 49 (2d Cir. 1999); see also Campbell Soup Co., v.
ConAgra, Inc., 977 F.2d 86 (3rd Cir. 1992) (recognizing that “an intention to make imminent or
continued use of a trade secret or to disclose it to a competitor will also certainly show immediate
irreparable harm”); Compass Bank v. Hartley, 40 F.Supp.2d 973, 983 (D. Ariz. 2006) (former
employer established threat of irreparable harm, given that injunctive relief was only effective means
of enforcing restrictive covenants, in light of their limited duration, and that former employee and
his new company had accepted eleven of former employer’s customers and would continue to accept

such business unless enjoined from doing so.)

15. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

30 W. San Fernando, 7th Floor

San Jose, CA 95113,2303

408.998.4150

Here JLT has met the “probability of success” prong in showing that Defendants have
violated the DTSA and the CUTSA. The documents/information that Defendants misappropriated
contain some of JLT’s most valuable trade secret information. (Nallen Decl., §56-57.) These
documents contain information identifying JLT’s customers and its customer’s specific information
that would and appears to have allowed Defendants to unfairly compete with JLT. Thus, it has also

established it has and will continue to suffer irreparable injury in this action.

3. JLT Has Established The Balance Of Equities Weighs In Favor Of
Granting Injunctive Relief.

Again, the documents/information that Defendants misappropriated contain some of
JLT’s most valuable trade secret information. (Nallen Decl., 956-57.) Defendants’ have no
ownership interest in these documents. See Cal. Labor Code § 2860 (“{e]verything which an
employee acquires by virtue of his employment, except the compensation which is due to him from
his employer, belongs to the employer, whether acquired lawfully or unlawfully, or during or after
the expiration of the term of his employment.”) Moreover, as a condition of their employment at
JLT, Defendants agreed to return to JLT all of JLT’s property on or before the termination of their
employment. (Nallen Decl., §710, 15, 23, 29, 36.) Accordingly, the balance of equities between
JLT and Defendants favors JLT because Defendants have no right to possess JLT’s property while
JLT has an immediate right to have it returned.

4, Granting The Requested Relief Is In The Public Interest.

In this matter, the public interest is served by granting a temporary restraining order.
Defendants are only being asked to comply with trade laws and their agreements they entered into
with JLT. The public interest is best served when a defendant is asked to do no more than comply
with the law and honor their agreements. Henry Schein, Inc. v. Cook, 191 F.Supp.3d 1072 (N.D. Cal.
2016). The public interest is also served by enabling the protection of trade secrets. (/d.) If former
employees were allowed to steal their former employer’s information and use it to unfairly compete,
companies would be disinclined to invest the time and resources necessary to innovate and provide

products and services to the public.

16. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

30 W. San'Fernando, 7th Floor

San.Jose, CA 95113.2303

408,998.4150

B. An Evidence Preservation Order Should be Issued and Limited Expedited
Discovery Should be Allowed.

In a case of this nature, where information resides on computers and in e-mail
messages, guilty defendants are prone to try to delete such information to avoid getting caught. In
this regard, courts have recognized a special duty to preserve electronic evidence. See, e.g,
Thomson v. United States Dep’t of Housing and Urban Dev., 219 F.R.D. 93, 96 (D.Md. 2003);
Silvestri v. General Motors Corp., 271 F.3d 583, 591 (4th Cir. 2001).

1. An Evidence Preservation Order Is Warranted.

The duty to preserve electronic evidence is triggered when the party knows or should
have known that the evidence is relevant to litigation. See Winters v. Textron, Inc., 187 F.R.D. 518,
520 (M.D.Pa. 1999) (“A duty to preserve evidence, independent from a court order to preserve
evidence, arises when there is (1) pending or probable litigation involving the defendant; (2)
knowledge of the existence or likelihood of litigation, (3) foreseeable prejudice to the other party if
the evidence were to be discarded and (4) evidence relevant to the litigation’), JLT has conclusively
demonstrated that Defendants have misappropriated JLT’s protected information and taken steps to
delete information from certain devices in an apparent attempt to hide their activities. A judicial
preservation order is therefore appropriate.

2. Limited Expedited Discovery Should Be Allowed.

Consistent with its request for a hold order, JLT also seeks a court order allowing it to
conduct certain limited discovery. (See Declaration of Benjamin A. Emmert, 97-16 Exhs. A-L.)
Courts in the Ninth Circuit have allowed parties to pending litigation to commence discovery in
advance of the Rule 26(d) start date upon a showing of good cause. See, e.g., Semitool, Inc., v.
Tokyo Electron America, Inc., 208 F.R.D. 273, 276-277 (N.D.Cal. 2002) (Plaintiff in patent
infringement and unfair competition case made “a clear showing that the narrow categories of
documents and physical inspection . . .not otherwise accessible will substantially contribute to
moving this case forward .. .”) Good cause in this context has been found where the need for

expedited discovery, in consideration of the administration of justice, outweighs the prejudice to the

17. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
10
1]
12
13
14
LS
16
17
18
19
20
21
22
23
24
25
26
P|
28

LITTLER MENDELSON, P.C.

30 W. San Fernando, 7th Floor

San Jose, CA 95113.2303

408.998.4150

responding party. See Semitool, 208 F.R.D. at 276-277; Pod-Ners, LLC, v. Northern Feed & Bean
Of Lucerne Ltd. Liability Co., 204 F.R.D. 675 (D.Colorado 2002) (“Good cause frequently exists in
cases involving claims of infringement and unfair competition.”)

Such good cause exists here. The requested expedited discovery will enable JLT to
determine the scope and extent of Defendants’ wrongdoing and otherwise. Moreover, the requests
are narrowly tailored so as to place the least amount of inconvenience on Defendants and keep the
playing field level.

IV. CONCLUSION

Based on the foregoing, JLT respectfully submits that its Application should be
granted and that a temporary restraining order and order to show cause regarding preliminary
injunction should be issued promptly. In addition, JLT further submits that good cause exists for
entry of an evidence preservation order as well as for expedited discovery so as to enable JLT to

determine the full scope and extent of Defendants’ improper conduct.

Dated: May 12, 2019

Sa a

BENJAMIN A. EMMERT

LITTLER MENDELSON, P.C.

Attorneys for Plaintiff

JLT SPECIALTY INSURANCE SERVICES INC.

 

FIRMWIDE:164306469.1 059121.1000

18. Case No. 3:19-cv-02427

 

 

MPA ISO APPLICATION FOR TEMPORARY RESTRAINING ORDER/OSC RE PRELIMINARY INJUNCTION
EXPEDITED DISCOVERY

 

 
